Citation Nr: 0822729	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-19 488 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel




INTRODUCTION

The veteran had active service from May 1964 to May 1984.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in October 2007.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  During the course of this 
appeal, the appellant moved from Florida to North Carolina 
and the Winston-Salem RO assumed jurisdiction.  


FINDINGS OF FACT

1.  The veteran died in September 2001.  The death 
certificate identified the immediate cause of death as 
massive bleeding due to metastatic sarcoma.  

2.  At the time of the veteran's death, service connection 
was in effect for low back syndrome with degenerative 
changes, degenerative disc disease of the cervical spine, 
right olecranon spur, prostatis, hemorrhoids with rectal 
fissures, left tarsal tunnel syndrome, and bicipital and 
supraspinatus tendonitis of the right arm.   

3.  No service-connected disability has been shown to be the 
principal cause or contributory cause of the veteran's death.

4.  The competent medical evidence of record does not show 
that the veteran's cause of death is related to active 
military service.





CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008). 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in December 2001, the RO advised the 
appellant of what the evidence must show to establish 
entitlement for service connected death benefits and 
described the type of information and evidence she needed to 
provide in support of her claim.  The RO also explained to 
the appellant that VA may be able to pay her from the date 
her claim was received if the requested information and 
evidence was received within one year from the date of the 
VCAA notice letter and VA decided that she was entitled to 
benefits.  The RO further explained to the appellant what 
evidence VA was responsible for obtaining and would make 
reasonable efforts to obtain on her behalf in support of her 
claim.  
  
During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

The Board notes that the RO provided explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service-connected in the 
December 2001 VCAA notice letter.  Indeed, the RO wrote that 
VA needed medical evidence showing: (1) the cause of the 
veteran's death; (2) an injury, disease or other event in 
service; and (3) a relationship between the cause of death 
and the injury, disease, or event in service.  Thus, notice 
with respect to the third element was satisfied by the 
December 2001 VCAA notice letter.  However, the appellant is 
not shown to have been provided with adequate notice with 
respect to the first or second elements delineated above in 
any VCAA correspondence issued during the course of this 
appeal.  Nonetheless, the absence of notice with respect to 
both elements is harmless error in this case for reasons 
explained below.

In regard to the first element, the Board notes that the RO 
listed the disabilities for which the veteran had been 
service-connected during his lifetime in the September 2001 
rating decision and the July 2003 statement of the case 
(SOC).  In her July 2003 VA Form 9, the appellant 
specifically asserts that the veteran's death was related to 
the "military related [degenerative] disc disease of the 
cervical spine."  She later wrote in a subsequent August 
2007 statement that she maintained that her husband's 
service-connected degenerative disc disease could not be 
ruled out as a contributing cause to his malignant peripheral 
nerve sheath tumor (MPNST) which caused his death and 
submitted internet medical articles in support of her 
assertion.  Furthermore, the appellant's representative did 
not indicate any lack of notice with respect to the veteran's 
service-connected disabilities in written brief presentations 
dated in October 2007 and June 2008.  Thus, in light of the 
written statements submitted by the appellant and her 
representative during the course of this appeal, the 
appellant can be reasonably expected to have actual knowledge 
of the conditions for which the veteran was service-connected 
at the time of his death.  The Board particularly notes that 
the appellant submitted a September 2002 statement as well as 
a July 2003 substantive appeal wherein she asserted that the 
cause of the veteran's death was his service-connected spine 
disability.  Her assertions at those times were solely based 
on information provided to her in the April 2002 rating 
decision and July 2003 SOC.  She had not been provided with 
notice with respect to the veteran's service-connected 
disabilities in VCAA notice letters issued prior to such 
time.  Thus, it is reasonable to conclude that she and her 
representative were aware of all of the conditions for which 
the veteran was service-connected and chose to contend that 
the veteran's death was related to his service-connected 
spine disability.

In regard to the second element, the Board notes that the 
appellant contends that the veteran's death was caused by the 
veteran's service-connected cervical spine; however, she was 
not specifically provided with an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition already service-connected.  Nevertheless, the 
appellant has demonstrated actual knowledge of what the 
evidence must show to establish entitlement to service 
connection for the veteran's cause of death based on a 
service-connected disability as she has submitted argument in 
support of her contention that the veteran's spine disability 
caused a MPNST which led to sarcoma and caused his death.  
Additionally, the appellant has been afforded a meaningful 
opportunity to participate in the adjudication of her claim 
during the course of this appeal such that the essential 
fairness of the adjudication was not affected by such lack of 
notice with respect to that element.  For the foregoing 
reasons and the particular facts presented in this case, the 
Board finds that a remand to the RO for further notice with 
respect to the appellant's claim would only serve to delay 
adjudication of the claim unnecessarily.

The Board further notes that the RO provided the veteran with 
a copy of the April 2002 rating decision, the July 2003 SOC, 
and the July 2003 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its statutory duty to assist, the RO obtained a VA 
medical opinion based on review of the claims folder in May 
2003.  The Board also obtained an independent medical opinion 
with respect to the appellant's claim in July 2007.  It is 
further noted that relevant private treatment records and 
internet medical articles submitted by the appellant are 
associated with the claims folder.  The appellant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  The Board further finds that the RO 
complied with its October 2007 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.

Analysis

The appellant essentially contends that the veteran's 
service-connected degenerative spine disability caused 
continuous, prolonged and progressive compression of the 
nerve roots resulting in the development of a tumor (i.e., 
MPNST) which later became sarcoma, the underlying cause of 
the veteran's death.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2007).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In regard to the first criterion, the evidence of record 
confirms the occurrence of the veteran's death.  Indeed, the 
death certificate notes that the veteran died in September 
2001 of massive bleeding due to metastatic sarcoma.

In regard to the second criterion, the record reflects that 
service connection had been established during the veteran's 
lifetime for low back syndrome with degenerative changes, 
degenerative disc disease of the cervical spine, right 
olecranon spur, prostatis, hemorrhoids with rectal fissures, 
left tarsal tunnel syndrome, and bicipital and supraspinatus 
tendonitis of the right arm.  

In regard to the third criterion, the Board notes that a VA 
physician reviewed the record in May 2003 and wrote that he 
had nothing to support the opinion that cervical spondylosis 
was the cause of sarcomatous tumors.  Most recently, an 
independent medical expert (IME) also reviewed the veteran's 
claims folder in July 2007 and, after providing a thorough 
summary of the evidence contained therein, similarly 
concluded that there was nothing in the clinical or medical 
literature to support the appellant's assertion that the 
veteran's degenerative spine disease was the etiology of his 
neurosarcoma.  

The Board notes that the appellant has related the veteran's 
degenerative spine disease to the development of sarcoma 
which led to the veteran's death and the appellant is 
considered competent to render a medical opinion regarding 
the cause of the veteran's death due to her reported training 
as a registered nurse and experience as an upper extremity 
specialist in occupational therapy.  It is also noted that 
the appellant has submitted medical literature in support of 
her opinion.  However, the Board affords more probative value 
to the July 2007 IME opinion as the reviewing independent 
physician has a superior level of medical expertise than the 
appellant and provided a thorough rationale for her 
conclusion based on review of the claims folder and her own 
consideration of relevant medical literature.  Thus, the most 
probative medical opinion evidence of record does not 
causally link the veteran's death to his service-connected 
spine disability.  

Furthermore, the appellant does not contend and the evidence 
does not show that metastatic sarcoma was otherwise related 
to the veteran's period of active military service or another 
service-connected disability.  Indeed, the service treatment 
records are absent of any findings of sarcoma and post-
service treatment records indicate that sarcoma was not 
diagnosed until many years after service.  Moreover, none of 
the veteran's other service-connected disabilities has been 
shown to be linked to the cause of his death.    

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and entitlement to service connection for the cause of 
the veteran's death must be denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the appellant's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


